                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:19-CR-163

        vs.                                               FINAL ORDER OF FORFEITURE

 DALE CLAYTON GAVER III,

                        Defendant.



       This matter is before the Court upon the United States of America’s Motion for Final Order

of Forfeiture. Filing 114. The Court has reviewed the record in this case and, being duly advised

in the premises, finds as follows:

       1.      On December 5, 2019, the Court entered a Preliminary Order of Forfeiture (Filing

101), pursuant to 21 U.S.C. § 841 and 21 U.S.C. § 853, based upon the Dale Clayton Gaver III’s

(“Defendant”) plea of guilty to Count I of the Information and admission to the Forfeiture

Allegation. Pursuant to the Preliminary Order of Forfeiture, Defendant’s interest in the $44,202.00

U.S. currency was forfeited to the United States. Filing 101.

       2.      The United States posted Notice of criminal forfeiture of the U.S. currency on an

official internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive

days, beginning on December 7, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. Filing 121.

       3.      The Court has been advised by the United States that no Petitions have been filed.

Filing 121. From a review of the Court file, the Court finds no Petitions have been filed.

       4.      The Motion for Final Order of Forfeiture should be granted.
IT IS ORDERED:

1. The Government’s Motion for Final Order of Forfeiture (Filing 114) is granted;

2. All right, title and interest in the $44,202.00 in United States currency seized from

  Defendant on or about May 15, 2019, held by any person or entity are forever barred

  and foreclosed;

3. The $44,202.00 in United States currency are forfeited to the Government;

4. The Government is directed to dispose of that currency in accordance with law.

Dated this 14th day of April 2020.

                                            BY THE COURT:



                                            _________________________________
                                            Brian C. Buescher
                                            United States District Judge




                                        2
